Hammond, J.,
delivered the opinion of the Court.
This applicant for leave to appeal under the Post Conviction Procedure Act seeks to raise various points of invalidity in his conviction, mostly failure to appoint counsel, with resulting prejudice. We do not reach these points because the lower court made no finding as to indigency, which was alleged and sworn to, and did not appoint counsel as the Act requires in cases of indigency. As a result the case must be sent back. “We read the statute as requiring counsel to be appointed in every case in which the court is satisfied that the allegation of the petitioner that he is unable to pay the cost of the proceedings is true (unless petitioner voluntarily and *691intelligently waived the right to counsel).” Byrd v. Warden, 219 Md. 681. See also Sutton v. Warden, 219 Md. 687.

Application for leave to appeal granted, and case remanded for further proceedings.